Citation Nr: 1145091	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1971, and from August 1975 to September 1975, with intervening and subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a December 2009 Board decision reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss, and remanded that issue for further development.  Subsequently, the Veteran testified before the undersigned during a Board hearing held in February 2011.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for tinnitus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service treatment records, which include audiological records through July 1980, are silent for a diagnosis of bilateral hearing loss, or of hearing loss within the meaning of VA regulations.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in February 2005, prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate his claim service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the December 2009 Board remand, the Veteran was afforded a VA examination to ascertain the etiology of his current bilateral hearing loss and tinnitus in February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss, contending that this condition is due to acoustic trauma sustained during service.  The Veteran's DD-214 reflects service with the United States Navy as a flight officer.  According to the Veteran, he flew the EA-24 Hawkeye aircraft, nicknamed the "Hummer," due to its noisy twin-turboprop engines.  He also noted an explosion while deployed to the Tonkin Gulf which triggered his claimed disorder.  See Statement, May 2010.

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, which is considered an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service medical records, during either period of active duty, are negative for any complaints, treatment, or diagnosis of bilateral hearing loss.  In reviewing the Veteran's audiological records, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO- ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.  

The Veteran's service treatment records reflect puretone thresholds as follows:    

December 1965:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
5 (10)

October 1966:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
0 (5)
LEFT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
5 (10)

February 1967:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
15 (25)
15 (20)
LEFT
-10 (5)
-5 (5)
-10 (0)
-10 (0)
20 (25)



April 1968:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
15
LEFT
0
5
5
--
15

April 1969:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
10
10

April 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
5
5
5
15

August 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
5
0
0
5
15






April 1972:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
10
LEFT
10
15
10
20
20

March 1973:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
10
15
15
15
15

March 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

March 1975:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
5
0
0
5




March 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
5
LEFT
0
0
0
0
5

March 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
5
LEFT
5
5
5
10
10

March 1978:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
20

April 1979:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
0
0
0
5
10

During this period, the Veteran filed numerous Reports of Medical History, dated from December 1965 through April 1979.  Each time, he denied ear, nose, and throat trouble.  At no time did the Veteran or the examiner make reference to hearing difficulty.

An additional audiogram is of record, though the date is obscured.  Per the Veteran, the audiogram was conducted in July 1980.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
10
0
10
30

As such, there are no in-service audiograms of record, spanning from 2 years prior to his first period of active service nearly five years following separation from his second period of service, which reflect hearing loss, in either ear, per 38 C.F.R. § 3.385. 

A private medical opinion, authored January 7, 2005, stated that, in view of the Veteran's exposure to loud noise in the military related to flying, his hearing loss was more likely than not related to military service.  An audiogram was not provided at that time.

Following the initial receipt of his claim for service connection, the Veteran was afforded a VA examination in March 2005 to assess whether he had a current diagnosis of bilateral hearing loss and, if so, whether that disorder was incurred in or the result of his period of active duty.  The examiner noted a review of the claims file.  The Veteran reported hearing loss, but denied any history of ear infections, surgery, or balance problems.  He reported military noise exposure due to loud airplanes, and he denied any post-service noise exposure.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
35
35
LEFT
15
15
20
35
40

Speech recognition scores were 96 percent in the right ear, and 100 percent in the left.  As such, the Veteran demonstrated hearing loss in the left ear only per 38 C.F.R. § 3.385.  The examiner opined that the record does not substantiate the Veteran's claim of noise-induced hearing loss during active service, as hearing examinations conducted from 1971-1979 revealed normal hearing, bilaterally.  Instead, the examiner stated that it was probably that the Veteran's hearing difficulty was caused by presbycusis, or age-related hearing loss.  See VA examination report, March 2005.

A VA outpatient treatment report, dated October 2005, noted that the Veteran had an increasing problem with hearing loss.  His history of flying and associated noise exposure was documented.  The Veteran brought his flight physicals from his time in the U.S. Navy, which, according to the examiner, documented high-frequency hearing loss.  

The Veteran's provider issued an additional opinion in October 2005.  He stated that the Veteran served as a pilot in the Navy, and that exposure to loud noise occurred as a result.  It was also noted that the Veteran's flight physicals documented hearing loss, and that the Veteran's hearing loss was related to service.  

An additional provider, in October 2008, provided responses indicating that the Veteran exhibited asymmetrical mild to moderate high frequency hearing loss, and that he possibly required hearing aids.  It was noted that it was as likely as not that the Veteran's hearing loss was caused by a high noise environment while on active duty with the Navy.  However, no review of the record, or further rationale, was noted at that time.

The Veteran was afforded an additional VA audiological examination in February 2010.  The claims file was reviewed, and the examiner noted each audiological examination of record, before, during, and after the Veteran's periods of active duty.  It was noted that results from each audiogram, from 1965 through 1979, revealed normal hearing sensitivity, bilaterally.  An additional audiogram, with the date obscured, indicated mild hearing loss, left ear.  The Veteran reported in-service noise exposure, and also noted that he wore  a helmet with sound attenuators.  Civilian noise exposure was denied.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
20
20
30
45
50

Speech recognition scores were 94 percent in the right ear, and 96 percent in the left.  As such, the Veteran demonstrated hearing loss, bilaterally, per 38 C.F.R. § 3.385.  The examiner opined that the Veteran's bilateral hearing loss was not likely caused by, or a result of, military service.  The examiner noted that numerous hearing evaluations demonstrated normal hearing in both ears, with no other hearing evaluations of record for more than 30 years.  Instead, the examiner stated that some other etiology was the cause, such as presbycusis.  See VA examination report, March 2005.

In April 2010, the Veteran reported for an additional private audiological evaluation.  The provider reviewed experts from the Veteran's cruise book, concerning his deployment aboard the U.S.S. Enterprise.  Aircraft noise was noted, as was the January 1969 explosion.  Testing revealed mild to moderate sensorineural hearing loss, right ear, and mild to severe sensorineural hearing loss, right ear.  Word recognition scores were 100 percent, right ear, and 86 percent, left ear.  The provider opined that it was as likely as not that the Veteran's hearing loss was caused by a high noise environment while on active duty in the Navy.  However, no rationale was given, and the provider did not note a review of the Veteran's in-service audiological evaluations.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

While the record contains several private opinions which are favorable to the Veteran, the Board affords these opinions little probative weight.  First, the private medical opinion date January 7, 2005, appears predicated on the Veteran's history alone.  No review of the record was noted, to include annual audiograms which demonstrated normal hearing, per 38 C.F.R. § 3.385, before, during, and after both periods of service.  While the Board acknowledges the decision in Nieves-Rodriguez, failure to review these in-service audiograms compromised the opinion because service connection for hearing loss requires a specific hearing threshold within one year following service.  Not only was this requirement not addressed within the rationale, it is not clear that in-service audiograms were reviewed at all.

The Board notes that the opinion issued in October 2005 noted that the Veteran's flight physicals documented hearing loss, and that the Veteran's hearing loss was related to service.  However, the opinion does not identify which records were indicative of hearing loss, significantly diminishing its probative value.  No specific audiometric readings were discussed, no dates were provided in which hearing loss was established, and no explanation was provided as to the lack of a diagnosis of hearing loss within three decades following separation.  The provider also failed to account for the Veteran's own reports, associated with each in-service examination, in which he stated that his ears were normal.

In October 2008, it was noted that it was as likely as not that the Veteran's hearing loss was caused by a high noise environment while on active duty with the Navy.  However, no review of the record, or further rationale, was noted at that time.  Again, no in-service audiograms were referenced by the provider, which is a substantial barrier to establishing service connection for hearing loss.

The April 2010 opinion is, by far, the most complete private opinion of record. However, while the provider reviewed experts from the Veteran's cruise book, the report did not indicate a review of in-service audiograms.  Further, no rationale was provided to support the positive opinion, save for the documentation of in-service noise exposure.  

Instead, the Board assigns the highest probative value to the VA opinions of record.  Each opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of in-service audiograms.  Each examiner noted that in-service audiograms, as well as those of record several years following the Veteran's last period of active service, do not meet the criteria for hearing loss pursuant to applicable VA regulations.  Each also noted that the record is silent for a diagnosis of hearing loss for three decades following the Veteran's active duty.  

At the time of the Veteran's Board hearing in February 2011, he testified that the manual for the aircraft he flew in the Navy displayed noise warnings when operating near the propellers or engines.  As a result, the Veteran wore a helmet for hearing protection.  See Transcript, p. 5.  The Veteran stated that private reports of record supported his claim, and that providers reviewed his service treatment records.  See Transcript, p. 9.  He pointed out court cases which, according to the Veteran, recognized that age should not be a factor for evaluating disability compensation.  See Transcript, p. 16. 

In addition to the Veteran's Board hearing testimony, the Board has reviewed the Veteran's several statements in support of his claim, to include all attached exhibits.  With regard to these assertions by the Veteran that his currently-diagnosed hearing loss had its onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as decreased hearing, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical diagnosis of hearing loss for three decades after service weighs the evidence against a finding that the Veteran's current diagnoses were present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

However, the Board also notes that the Veteran has been not shown to be competent to determine the etiology of his claimed disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board notes that the Veteran has argued that age should not be a factor such is prohibited by 38 C.F.R. § 4.19.  Yes, presbycusis was noted by the VA examiner in 2005 and 2010 as a possible etiology for hearing loss.  However, 38 C.F.R. § 4.19 provides that age is not a factor in evaluating service-connected conditions.  As the Veteran is not service-connected for hearing loss, this argument fails.  Indeed, there is no applicable law or regulations that prohibit age as a consideration determining the etiology of a disorder claimed to be related to service.  

And to the extent that the Veteran claims his diagnosed hearing disorder was present since service, the Board finds that as the medical records do not show that Veteran suffered from hearing loss within the meaning of 38 C.F.R. § 3.385 within one year of discharge from active duty service, presumptive service connection under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not warranted.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed hearing loss had its onset in service, within one year following separation, or is etiologically-related to service.  As discussed in detail above, private opinions of record, which link his current diagnosis to active service, did not reference specific evidence of record which is necessary in order to make that determination. The record establishes that, in 2005, three decades after separation, the Veteran was diagnosed with hearing loss within the meaning of VA regulations.  An audiogram conducted some five years after separation from active duty revealed hearing within normal limits per 38 C.F.R. § 3.385.  The Board recognizes that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Here, a dB reading higher than 20 appeared during an audiogram conducted in February 1967, but did not appear during subsequent testing, for either ear, until July 1980, nearly five years after service.   See Hensley.  In any case, it was not until decades after separation from service that the medical records detailed hearing loss in accordance with 38 C.F.R. § 3.385.  While private opinions are of record, the rationales used to support those opinions are either non-existent or incomplete.  As the most competent and probative medical evidence of record fails to link the Veteran's current hearing loss diagnosis to his period of active duty service, the Veteran's claim for service connection must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


